Citation Nr: 0907618	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-28 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tension headaches.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran had active service from January 1995 to 
January 1999 and from July 1999 to February 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, in pertinent part, the 
RO denied service connection for tension headaches, GERD, and 
PTSD.  The Veteran's disagreement with the denial of service 
connection for those disabilities led to this appeal.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Other matters

Service treatment records in the claims file show that at a 
periodic medical examination in April 2005, the Veteran, in 
his report of medical history, gave a history of high blood 
pressure, and the examiner elaborated that the Veteran said 
he was told at Fort Hood that he had possible hypertension.  
Following his separation from service in mid-February 2006, 
the Veteran underwent a VA general medical examination in 
June 2006.  In the report, the examiner stated that 
hypertension had not been claimed, but the Veteran's blood 
pressures were suggestive of hypertension.  The examiner said 
he informed the Veteran that he needed primary care 
evaluation to rule in or rule out hypertension, but there is 
no later pertinent medical evidence in the claims file.  The 
Veteran has indicated in a statement received at the Board in 
February 2009 that he has received medical care at the VA 
Medical Center (VAMC) in Temple, Texas.  The Board refers 
this matter to the RO for clarification as to whether VA 
medical records raise the issue of service connection for 
hypertension to be followed by development and adjudication, 
if appropriate.  

FINDINGS OF FACT

1.  The Veteran reported headaches in service, and there is 
competent evidence that relates his headaches, diagnosed as 
tension headaches, to service.  

2.  The Veteran is competent to report reflux and nausea 
symptoms, and the Board accepts as credible his statement 
that such symptoms started in service; there is competent 
medical evidence establishing a diagnosis of GERD related to 
those symptoms with a medical opinion that GERD started in 
service.  


CONCLUSIONS OF LAW

1.  Service connection for tension headaches is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  

2.  Service connection for GERD is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required relative to claims decided here as the 
outcome of the Board's decision is favorable to the Veteran, 
and no prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 393 
(1993).  

Service treatment records show that in February 1995 the 
Veteran was seen with complaints of coughing producing 
phlegm, sore throat, headache, fever and chills for five 
days, and the assessment at that time was bronchitis.  In a 
predeployment health screening questionnaire dated in 
March 1996, the Veteran denied frequent headaches, and in 
September 1996, when he was seen with complaints of cold 
symptoms, he complained of headache, nasal drainage, sore 
throat, and a cough with occasional yellowish sputum.  The 
assessment at that time was pharyngitis.  At his October 1998 
separation examination for his first period of service, in 
his report of medical history the Veteran denied frequent or 
severe headaches.  

At a VA general medical examination in June 2006, the Veteran 
stated that he first started having headaches in service in 
1999 and he said he had been treated with naproxen, which 
relieved the headaches.  He said he was never diagnosed with 
migraine headaches.  He described his headaches as band like, 
across the forehead, and said precipitating factors were 
allergies.  He described a throbbing non-radiating pain and 
reported his headaches usually occurred approximately three 
times a week and usually lasted approximately one hour.  The 
diagnosis after examination was tension headaches, which the 
examiner said started while the Veteran was in service.  

Service treatment records received at the RO in June 2007 
show that in the Veteran's second period of service he was 
seen in an emergency room in March 2002 after he passed out 
while standing in formation.  He had bitten his lip from 
passing out and was also noted to have an abrasion on the 
left side of his face just above the orbital region.  His 
complaints included headache.  After examination, the 
impression was blunt trauma to the head with multiple 
contusions and abrasions, laceration of the lower lip, and 
headache.  The laceration was sutured, and at a follow-up 
visit a few days later, the laceration site was noted to have 
no sign of infection.  When the Veteran was seen with flu 
symptoms in July 2002, his complaints included tightness in 
his chest, sore throat, headache, and coughing, and in 
August 2002, the Veteran was seen with complaints of nausea, 
headache, and coughing.  

In a Post-deployment Health Assessment questionnaire dated in 
September 2003, the Veteran reported that he had been 
deployed to Southwest Asia since March 2003 and his departure 
from theater was to be in October 2003.  In the 
questionnaire, the Veteran reported that he had developed 
headaches during the deployment.  In March 2005 when the 
Veteran was assessed as having a viral upper respiratory 
infection and otitis externa, his complaints included 
headaches.  At a periodic medical examination in April 2005, 
in his report of medical history the Veteran answered yes to 
the question of whether he had ever had or now had frequent 
headaches.  The physician who conducted the examination noted 
the Veteran said he had bad headaches with weather change.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Available service treatment records show headache complaints 
associated with flu and respiratory infections and only show 
the impression of headache after a fall when the veteran 
passed out in formation and bit his lip.  Records from the 
Veteran's second period of service show that in 
September 2003 he reported that headaches had developed 
during his current deployment to Southwest Asia.  Further, at 
a periodic examination in April 2005, the examining physician 
noted the Veteran reported bad headaches with weather 
changes.  The Board recognizes the Veteran's competence both 
during and after service to report the onset and presence of 
headaches and finds no reason to question his credibility in 
this regard.  

The VA examiner who conducted the June 2006 VA general 
medical examination did not have before him service treatment 
records from the Veteran's second period of service, but he 
accepted as credible the Veteran's statements regarding his 
headaches and concluded that his tension headaches had their 
onset in service.  As the medical opinion was based on the 
Veteran's credible history of headaches in service, which is 
corroborated by service treatment records showing the Veteran 
did report headaches in service, it serves as competent 
medical that the tension headaches diagnosed after service 
had their onset in service.  This is all that is needed to 
establish service connection for tension headaches.  

As to the issue of entitlement to service connection for 
GERD, the Board notes that when the Veteran filed his VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, in March 2006, he did not list GERD as among the 
disabilities for which he was seeking service connection.  At 
the June 2006 VA general medical examination, the Veteran 
stated that he started having symptoms of reflux in 2004.  He 
stated that he had never been seen by a doctor for this 
condition and had treated himself with over-the-counter 
Zantac, which controls his symptoms.  The Veteran reported 
reflux two to three times a week after meals without 
regurgitation, and he reported nausea two to three times a 
week lasting 30 to 45 minutes, without vomiting.  The 
examiner diagnosed the Veteran as having GERD and concluded 
that it started in service.  

Service treatment records do not show, nor does the Veteran 
contend, that he received treatment for his GERD symptoms in 
service.  He is, however, competent to report those symptoms 
and that they started in service, and the Board again has no 
reason to question his credibility in this regard.  In 
circumstances such as this, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has stated 
that "the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence."  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Federal 
Circuit further stated that if the Board concludes that the 
lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to proving entitlement 
to disability benefits based on that competent lay evidence.  
Id.  

In this case, the VA examiner, who diagnosed the Veteran as 
having GERD at an examination within four months after 
service, accepted the Veteran's statements as credible and 
concluded that the Veteran's GERD started in service.  
Because the Veteran's statements as to his reflux and nausea 
symptoms in service are credible and he is competent to 
report such symptoms and because there is competent medical 
evidence establishing a diagnosis of GERD related to those 
symptoms and finding that GERD started in service, the Board 
concludes that service connection for GERD is established.  


ORDER

Service connection for tension headaches is granted.  

Service connection for GERD is granted.  


REMAND

The remaining issue before the Board is service connection 
for PTSD.  At a VA psychiatric examination in August 2006, 
the Veteran said he was shot at frequently while he was 
stationed in the war zone in 2003.  The Veteran considered 
particularly traumatic having seen two Humvees attacked with 
two Marines dying right there.  He also said that a female 
friend had her legs crushed and that he came up after the 
event.  The psychiatrist who examined the Veteran said he was 
exposed to trauma but did not currently meet the criteria for 
PTSD.  

In a memorandum dated in October 2006, the RO concluded that 
the Veteran's stressors had been corroborated.  The RO based 
its conclusion on the Veteran's DD Form 214, which shows that 
he received the Global War on Terrorism Expeditionary Medal, 
and the September 2003 Post-deployment Health Assessment, 
which shows that at that time the Veteran reported he saw 
coalition forces killed during his deployment and that during 
the deployment he felt in great danger of being killed.  The 
RO thereafter denied service connection for PTSD based on the 
absence of medical evidence diagnosing PTSD.  

The RO certified the appeal to the Board in December 2008 and 
in February 2009 forwarded to the Board a statement of the 
Veteran dated in December 2008.  The Veteran said he is 
seeking service connection for PTSD, and he requested that 
his medical records be obtained from the VAMC in Temple, 
Texas.  As those records may include evidence pertinent to 
the PTSD service connection claim, they should be obtained.  
If so indicated, the Veteran should be provided another VA 
psychiatric examination pertaining to the PTSD claim.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all VA medical records for the 
Veteran, including, but not limited to, 
any mental health clinic records, from 
the VAMC in Temple, Texas, dated from the 
Veteran's separation from service in 
February 2006 to the present.  

2.  Then, after completion of any other 
indicated development, including a VA 
psychiatric examination and medical 
opinion if warranted, readjudicate the 
claim of entitlement to service 
connection for PTSD.  If the claim 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


